DETAILED ACTION
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Assigned Examiner
2.      	The instant application (16/468,982) has been assigned to Examiner Khatol Shahnan-Shah, Art Unit 1645 at the United States Patent and Trademark Office (i.e., USPTO). To aid in correlating any papers for the instant application, all further correspondence regarding the instant application (16/468,982) should be directed to Examiner Khatol Shahnan-Shah, Art Unit 1645.
3.	The amendment and response filed on 07/13/2021 are entered. Claims 1, 3, 6, 8, 9, 10, 12, 14 and 25 have been amended. Claim 5 has been canceled.  New claims 32-43 have been added. Specification has been amended.
Status of Claims
4.	Claims 1-4 and 6-19, 25-27 and 32-43 are pending. Claims 1, 3, 6, 8, 9, 10, 12, 14 and 25 have been amended. Claim 5 has been canceled.  New claims 32-43 have been added. Claims 20-24 and 28-31 have been canceled by previous  amendment.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed copy of the same is attached to this office action.
Objections Withdrawn
Specification
6.      Objections to the specification  made in para 4 of the office action mailed 1/19/2021 is withdrawn in view of applicants amendments of 7/31/2021.
Drawings
7.      Objections to the drawings made in para 5 of the office action mailed 1/19/2021 is withdrawn in view of applicants amendments of 7/31/2021.


Claim Objections
8.      Objections to claims 1 and 10   made in para 7 and 8 of the office action mailed 1/19/2021 is withdrawn in view of applicants’ amendments of 7/31/2021.
Rejections Withdrawn
Claim Rejections - 35 USC § 112
9.      Rejection of 1-19, and 25-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, made in para 11 of the office action mailed 1/19/2021 is withdrawn in view of applicants amendments of 7/31/2021.
10.      Rejection of claims 1-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, made in para 12 of the office action mailed 1/19/2021 is withdrawn in view of applicants amendments of 7/31/2021.
Claim Rejections - 35 USC § 103
10.      Rejection of claims 1-2 under 35 U.S.C. 112(a) or 35 U.S.C. 103 (made in para 14 of the office action mailed 1/19/2021 is withdrawn in view of applicants amendments of 7/31/2021.
New Objections
11.      Claims 40-43 are objected to because of the following informalities:  Claims are reciting the method of claim 25. Claim 25 is not reciting a method but is drawn to kit. Appropriate correction is required.
New Rejections
Claim Rejections - 35 USC § 103
12.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.      Claims  1-4, 6, 8 , 9 and 32-39 are rejected under 35 U.S.C. 103 as being un-patentable over Murgolo et al.  (US Patent number 9181652) in view of Savidge et al. .  
          The claims are drawn to:
	Amended claim 1 is a method of preventing the recurrence of a Clostridium difficile (C. difficile) infection comprising:
	administering a therapeutically effective amount of bezlotoxumab that targets C. difficile toxin B (TcdB treatment) to a patient in need thereof, 
	wherein said patient, prior to the administration of the TcdB treatment, has tested positive for at least one copy of a better response allele from one or more TcdB treatment response markers; wherein the one or more TcdB treatment response marker is selected from the group consisting of:
a)    the T allele of the rs2516513 single nucleotide polymorphism (SNP); 
b)    the A allele of the rsl 13379306 SNP; 
c)    the A allele of the rs76166871 SNP 
d)    the HLA-DRB1 *07:01 allele of the HLA-DRB1 gene; 
e)    the HLA-DQB1 *02:02 allele of the HLA-DQB1 gene; 
f)    the HLA-DQA1 *02:01 allele of the HLA-DQA1 gene and 
g)    a linked variant having a linkage disequilibrium value r2  0. 75 to one or more of the TcdB treatment response markers set forth in a) - f).

	Claim 2 is the method of claim 1, wherein the treatment that targets TcdB is a TcdB antibody or an antigen binding fragment thereof.
     Murgolo et al. teach that Bezlotoxumab is an anti-C. difficile toxin B human monoclonal antibody useful for the treatment and prevention of C. difficile infection. Understanding the nature of the bezlotoxumab interaction with the toxin B is important to the design of further therapeutic antibodies and vaccines for treating C. difficile infection ( see claims, para 0005, 0007 figures 1-4 and detail description  of invention). Murgolo et al. teach use of Bezlotoxumab in the manufacturer of a medicament for the prevention of C. difficile recurrence in human patient ( col.1 ln 38-39), therapeutic antibodies and vaccines for treating C. diffile infection ( cil.2, line5-7), complexes between any such and an antibody (e.g. bezlotoxumab) or an antigen biding fragment of 
  Savidge et al. teach a method of preventing the recurrence of a Clostridium difficile infection ( para 0006), the invention  encompasses treatment application related to recurrent C. diffcile infection. In some embodiment the invention encompasses diagnostic, preventive and/or prognostic recurrent Clostridium difficile infection comprising administering a therapeutically effective of a treatment that targets C. difficile toxin B (TcdB treatment ) in a patient in need thereof,  wherein said patient prior to treatment to the administration of the TcdB treatment, has tested positive for at least one copy  of a better response allele from one or more TcdB markers ( claim  26).
Savidge et al. teach a method of treating an individual having or at risk of having recurrent pathogenic C. difficile infection, comprising the step of administering a C. difficile treatment to the individual when there are alterations in gut microflora and the alterations are determined by nucleic acid analysis of a sample from the individual ( para 0008), where the analysis indicates that levels of one or more bacteria are present in elevated amounts or that the levels  of one or more bacteria are present in reduced amounts, the individual is provided a particular treatment (para 0024). Savidge et al. teach one or more treatment of C. difficile infection antibiotic  treatment such as vancomycin, metronidazole, and fidaxomicin ( see para 0007, 0067-0070 and 0074).
Savidge et al. do not specifically  teach one or more TcdB response markers in the T allele of the rs2516513 or SNP.
      He et al. teach a method of identifying SNPs related to C. difficile infection in a patient sample ( page , para 4-5). He et al. sequenced the genomes of global of C 
        Haynes et al. teach rs2516513. As a SNP associated with HIV ( see abstract and table 2). 
         Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to treat all patients, whether having a normal response allele or a better response allele, in order to prevent the recurrence of a C. difficile infection in all patients in need thereof.
       In this case, it would be prima facie obvious at the time the invention was made to modify the method of Murgolo et al.  et al. and add the treatment of C. difficile infection antibiotic  treatment such as vancomycin, metronidazole, and fidaxomicin since Savidge et al. teach preventing and reducing  C. difficile infection in a patient. Also He et al. and Haynes et al. teach SNPs as response markers. As to limitations of claims 32-39 variant links they would be considered optimization of experimental parameters and would be obvious to one of ordinary skill in the art. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different antibodies in a treatment method thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Claim Rejections - 35 USC § 103
14.      Claims  10-19 are rejected under 35 U.S.C. 103 as being un-patentable over Savidge et al. (US 201503449940 A1) in view of He et al. (Nature Genetics vol.43, no 1, 2015) and Haynes et al. (WO2008118469A2) and further in view of Humphreys et al. (US 2014/0348844).  
          The claims are drawn to:
Amended claim 10. A method of determining if a patient is likely to respond to a medicament that targets C. difficile toxin B (TcdB) in a human patient, said method comprising: 
(a) obtaining or having obtained a biological sample from said patient;
(b) determining whether a better response allele of at least one TcdB response marker[[, ]] is present in the biological sample, wherein the TcdB response marker is selected from the group consisting of:
    i. the T allele of the rs2516513 single nucleotide polymorphism (SNP);
    ii. the A allele of the rs1 13379306 SNP;
    ili. the A allele of the rs76166871 SNP;
    iv. the HLA-DRB1*07:0/ allele of the HLA-DRB1 gene;
    v. the HLA-DOB/*02:02 allele of the HEA-DQOB/ gene;
    vi. the HLA-DQA1*02:0/ allele of the HLA-DQA/J gene and
     vii. a linked  ariant having a linkage disequilibrium r° value of at least 0.75 toef one or   
       more of the TcdB treatment response markers set forth in (i - vi) and
(c) diagnosing the patient as susceptible to treatment with a TcdB medicament when the presence of the better response allele in the biological sample is detected.
Savidge et al. teach a method of preventing the recurrence of a Clostridium difficile infection ( para 0006), the invention  encompasses treatment application related to recurrent C. diffcile infection. In some embodiment the invention encompasses diagnostic, preventive and/or prognostic recurrent Clostridium difficile infection comprising administering a therapeutically effective of a treatment that targets C. difficile 
Savidge et al. teach a method of treating an individual having or at risk of having recurrent pathogenic C. difficile infection, comprising the step of administering a C. difficile treatment to the individual when there are alterations in gut microflora and the alterations are determined by nucleic acid analysis of a sample from the individual ( para 0008), where the analysis indicates that levels of one or more bacteria are present in elevated amounts or that the levels  of one or more bacteria are present in reduced amounts, the individual is provided a particular treatment (para 0024). Savidge et al. teach one or more treatment of C. difficile infection antibiotic  treatment such as vancomycin, metronidazole, and fidaxomicin ( see para 0007, 0067-0070 and 0074).
Savidge et al. do not specifically  teach one or more TcdB response markers in the T allele of the rs2516513 or SNP.
      He et al. teach a method of identifying SNPs related to C. difficile infection in a patient sample ( page , para 4-5). He et al. sequenced the genomes of global of C .difficile  027/B1/NAP1 (n=151) isolated primarily from hospitalized patients ( table 1) 536 SNPs downstream phylogenic analysis .One of or He et al. do not  teach rs2516513.
        Haynes et al. teach rs2516513. As a SNP associated with HIV ( see abstract and table 2). The benefit of the teaching of He et al., and Haynes et al. and motivation  of combining  with Savidge et al. is that treatment response markers are useful to identify patients who are most likely to benefit from treatment with a treatment that target TcdB antibodies of C. difficile.
    Humphreys et al. teach pharmaceutical composition and prescribing information wherein the pharmaceutical composition comprises a pharmacogenetic indication for the treatment of C. difficile infection  or the prevention of C. difficile recurrence  in the patients ( claim 27). Humphreys et al. teach a pharmaceutical composition according to claim 26 , comprising two or more antibodies specific to TcdB (para 0012). Humphreys et al. teach there is provided a monoclonal antibody specific to antigen TcdA or TcdB, wherein the antibody has affinity for the target antigen and is suitable for reducing the C. difficile infection  or the risk of infection (para 0371). Humphreys et al. teach dosages treatment maybe a single dose schedule or a multiple dose schedule( par 0392). Humphreys et al. teach combination or formulation is administered by a parenteral route, the data in the examples generated in the hamsters indicates that the doses administered by this route reach the gut and thus are able to generate a therapeutic effect.
       Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to treat all patients, whether having a normal response allele or a better response allele, in order to prevent the recurrence of a C. difficile infection in all patients in need thereof.
       In this case, it would be prima facie obvious at the time the invention was made to modify the method of Savidge et al. to add the antibodies of Humphreys et al. for determining if a  patient infected with  C. difficile infection likely respond to treatment . Also He et al. and Haynes et al. teach SNPs as response markers.  The benefit of the teaching of He et al., and Haynes et al. and motivation  of combining  with Savidge et al. is that treatment response markers are useful to identify patients who are most likely to benefit from treatment with a treatment that target TcdB antibodies of C. difficile.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different antibodies in a treatment method thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Conclusion
15.    Claims  25-27 are free of prior art.
         Claims 1-4, 6, 8, 9, 10-19 and 32-39 are rejected.  
         Claims 40-43 are objected to.  
16.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thru-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        January 15, 2022





/JANA A HINES/Primary Examiner, Art Unit 1645